Per Curiam.

The covenants here are mutual and in* , , , dependent. This case cannot be distinguished from that of Seers v. Fowler, (2 Johns. Rep. 272.) and of Terry v. Duntze, (2 H. Bl. 389.) If the covenants be once established to be independent covenants, they continue so throughout, although the plaintiff had covenanted to do certain acts on his part, in the intermediate time, between the performance of the different acts to be done by the defendant. There must be judgment for the plaintiff.
Judgment for the plaintiff,